352 F.2d 69
David Solomon PINCKNEY, Appellant,v.UNITED STATES of America, Appellee.
No. 22452.
United States Court of Appeals Fifth Circuit.
Nov. 2, 1965.

Walter R. Stedeford, Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U.S. Atty., Bernard Nachman, Asst. U.S. Atty., Middle Dist. of Florida, Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle Dist. of Florida, for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
The ground of appeal from this conviction and sentence for violation of Federal Liquor laws is that the trial court abused its discretion in denying the jury's request to cause portions of the testimony reread to it after retirement.


2
Ordinarily, the question of whether testimony should be reread at the jury's request is a matter within the discretion of the trial judge.  Easley v. United States, 5 Cir., 261 F.2d 276; Sears v. United States, 5 Cir., 343 F.2d 139.  This rule is peculiarly applicable where, as here, the trial court summarized the testimony and appellant concedes that the trial court's summary was accurate as to the particular bit of evidence that was the subject of inquiry.


3
The judgment is affirmed.


4
The Court expresses its appreciation to appointed counsel in this case.